FILES IN COURT OF AFPE
                                                    12th Court nj Appeals D;:-:t-'U




                                                   CATHY S. LUSK,



                                                                                      FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/25/2015                                                        COANo. 12-13-00043-CR
HERNANDEZ, DONALD CHRISTOPI.,                                                Tr. Ct. No. 9946-A
                                     PD-1160-14


Pursuant to Rule 69.4(a) T.R.A.P.,             d is returned to the court of appeals.
                                                                              Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *